Case 7:19-cr-00816-VB Document 33

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA :
Vv.
KSAON L. CRUTE,
Defendant.
x

 

Sentencing in the above two matters is scheduled for December 30, 2020, at 11:00 a.m.
The Court expects to conduct this proceeding in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at: https://www.nysd.uscourts.gov/
sites/default/files/2020-07/SDNY%20Screening%20Instructions.pdf. Completing the
questionnaire online and ahead of time will save time and effort upon entry. Only those
individuals who meet the entry requirements established by the questionnaire will be permitted
entry. Please contact Chambers if you do not meet the requirements.

Defendant’s sentencing submission is due December 18, 2020, and the government’s

submission is due December 23, 2020.

Dated: September 14, 2020
White Plains, NY

SO ORDERED:

LA

Vincent L. BriccettY
United States District Judge

Filed 09/14/20 Page 1of1

     
 

n ve 1 age wre ners a u |
ORDER
19 CR 816 (VB)
17 CR 110 (VB)

 

2

 
